UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-08529 Monteagle Funds (Exact name of registrant as specified in charter) 209 Tenth Avenue South, Suite 332 Nashville, Tennessee 37203 (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code:888.263.5593 Date of fiscal year end:08/31/2010 Date of reporting period: 05/31/2010 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS May 31, 2010 (Unaudited) PAR VALUE U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 32.76% FAIR VALUE U.S. Treasury Notes - 10.43% $ 3.625%, due 08/15/2019 $ 3.625%, due 2/15/2020 3.75%, due 11/15/2018 Federal Farm Credit Bank - 4.74% 3.23%, due 07/14/2014 4.875%, due 12/16/2015 5.375%, due 07/18/2011 Federal Home Loan Bank - 9.19% 5.00%, due 09/03/2015 5.05%, due 01/03/2018 5.125%, due 08/14/2013 5.25%, due 06/18/2014 5.25%, due 11/08/2017 5.50%, due 08/25/2014 5.75%, due 05/15/2012 6.00%, due 07/27/2017 Federal Home Loan Mortgage Corporation - 4.44% 3.75%, due 03/27/2019 5.625%, due 03/15/2011 Federal National Mortgage Association - 3.96% 5.00%, due 03/02/2015 5.00%, due 08/02/2012 5.00%, due 08/02/2012 Total U.S. Government and Agency Obligations (Cost $10,915,120) PAR VALUE CORPORATE BONDS - 40.64% FAIR VALUE Aerospace & Defense - 3.49% $ General Dynamics Corp., 5.25%, due 02/01/2014 (b) $ United Technologies Corp., 5.375%, due 12/15/2017 (b) Banks - 8.17% Bank of America Corp., 4.875%, due 01/15/2013 Goldman Sachs Group, Inc., 5.95%, due 01/18/2018 JPMorgan Chase & Co., 6.00%, due 01/15/2018 Morgan Stanley, 6.60% due 04/01/2012 State Street Corp., 4.30%, due 05/30/2014 SunTrust Bank, 6.375%, due 04/01/2011 Wells Fargo & Co., 5.25%, due 10/23/2012 Beverages - 3.96% Anheuser-Busch Cos., Inc., 6.00%, due 04/15/2011 Bottling Group, LLC, 4.625%, due 11/15/2012 Coca-Cola Co.,5.75%, due 03/15/2011 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS May 31, 2010 (Unaudited) PAR VALUE CORPORATE BONDS - 40.64% (continued) FAIR VALUE Biotechnology - 1.55% $ Amgen, Inc., 4.50%, due 3/15/2020 (b) $ Amgen, Inc., 4.85%, due 11/18/2014 (b) Computers - 1.15% Hewlett-Packard Co., 6.125%, due 03/01/2014 Diversified Financial Services - 1.59% CME Group, Inc., 5.75%, due 02/15/2014 Electric - 2.95% Florida Power Corp., 4.55%, due 04/01/2020 (b) Georgia Power Co., 4.25%, due 12/01/2019 (b) Electrical Components - 0.80% Emerson Electric Co., 5.125%, due 12/01/2016 (b) Food - 2.03% Campbell Soup Co., 6.75%, due 02/15/2011 (b) McCormick & Co., Inc., 5.25%, due 09/01/2013 (b) Healthcare - Products - 1.93% Johnson & Johnson, 5.15%, due 07/15/2018 Healthcare - Services - 0.05% UnitedHealth Group, Inc., 5.00%, due 08/15/2014 (b) Household Products - 0.79% Kimberly-Clark Corp., 5.00%, due 08/15/2013 (b) Mining - 1.49% Alcoa, Inc., 5.375%, due 01/15/2013 Miscellaneous Manufacturing - 1.55% General Electric Co., 5.25%, due 12/06/2017 Office & Business Equipment - 0.80% Pitney Bowes, Inc., 5.75%, due 09/15/2017 (b) Oil & Gas - 3.03% BP Capital Markets, PLC, 4.75%, due 03/10/2019 ConocoPhillips Australia Funding Co., 5.50%, due 04/15/2013 (b) Shell International Finance, 5.625%, due 06/27/2011 Pharmaceuticals - 2.40% Abbott Laboratories, 5.15%, due 11/30/2012 GlaxoSmithKline Capital, Inc., 5.65%, due 05/15/2018 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS May 31, 2010 (Unaudited) PAR VALUE CORPORATE BONDS - 40.64% (continued) FAIR VALUE Retail - 0.79% $ Lowe's Cos., Inc., 5.60%, due 09/15/2012 (b) $ Software - 1.48% Oracle Corp., 5.00%, due 01/15/2011 Telecommunications - 0.64% SBC Communications, Inc., 5.625%, due 06/15/2016 Total Corporate Bonds (Cost $13,229,010) PAR VALUE MORTGAGE-BACKED SECURITIES - 19.17% FAIR VALUE Federal Home Loan Mortgage Corporation - 6.49% $ Series 15L, 7.00%, due 07/25/2023 $ Series 2743 CA, 5.00%, due 02/15/2034 Series 2840 VC, 5.00%, due 08/15/2015 Series 2841 BY, 5.00%, due 08/15/2019 Series 3058 WV, 5.50%, due 10/15/2035 Series 3290 PD, 5.50%, due 3/15/2035 Federal National Mortgage Association - 8.62% Pool 386008, 4.52%, due 04/01/2013 Pool 545759, 6.50%, due 07/01/2032 Pool 725421, 7.00%, due 09/01/2017 Pool 754289, 6.00%, due 11/01/2033 Pool 882684, 6.00%, due 06/01/2036 Series 2003-54-PG, 5.50%, due 09/25/2032 Series 2007-40-PT, 5.50%, due 05/25/2037 Government National Mortgage Association - 4.06% Pool 476998, 6.50%, due 07/15/2029 Pool 648337, 5.00%, due 10/15/2020 Pool 676516, 6.00%, due 02/15/2038 Series 2003-81 PB, 6.00%, due 03/20/2029 Total Mortgage-Backed Securities (Cost $6,321,685) PAR VALUE MUNICIPAL OBLIGATIONS - 0.46% FAIR VALUE $ Atlanta & Fulton County Recreation Authority Revenue, 6.625%, due 12/01/2011 (Cost $160,264) $ SHARES MONEY MARKET FUNDS - 6.05% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.26% (a) (Cost $2,092,745) $ Total Investments at Value - 99.08% (Cost $32,718,824) $ Other Assets in Excess of Liabilities, Net - 0.92% Net Assets - 100.00% $ (a) Rate shown represents the rate at May 31, 2010, is subject to change and resets daily. (b) This security is categorized as a level 2 security; for additional information and description of the levels, refer to the table included in Note 1 in the accompanying notes to the schedules of investments. The accompanying notes are an integral part of this schedule of investments. MONTEAGLE QUALITY GROWTH FUND SCHEDULE OF INVESTMENTS May 31, 2010 (Unaudited) SHARES COMMON STOCKS - 99.42% FAIR VALUE Advertising - 0.77% Omnicom Group, Inc. $ Aerospace & Defense - 1.47% United Technologies Corp. Apparel - 2.77% NIKE, Inc. - Class B Banks - 2.76% Goldman Sachs Group, Inc. JPMorgan Chase & Co. Beverages - 2.26% Coca-Cola Co. PepsiCo, Inc. Biotechnology - 2.14% Amgen, Inc. (a) Gilead Sciences, Inc. (a) Chemicals - 2.15% Air Products & Chemicals, Inc. Monsanto Co. Coal - 1.02% Peabody Energy Corp. Commercial Services - 2.36% Visa, Inc. - Class A Computers - 12.99% Apple, Inc. (a) Cognizant Technology Solutions Corp. - Class A (a) Dell, Inc. (a) Hewlett-Packard Co. International Business Machines Corp. Cosmetics & Personal Care - 4.19% Alberto-Culver Co. Colgate-Palmolive Co. Procter & Gamble Co. Distribution/Wholesale - 1.60% W.W. Grainger, Inc. Diversified Financial Services - 4.08% Intercontinental Exchange, Inc. (a) Jefferies Group, Inc. T Rowe Price Group, Inc. Electrical Components - 0.73% Emerson Electric Co. Electronics - 0.80% Amphenol Corp. - Class A Engineering & Construction - 1.45% Fluor Corp. MONTEAGLE QUALITY GROWTH FUND SCHEDULE OF INVESTMENTS May 31, 2010 (Unaudited) SHARES COMMON STOCKS - 99.42% (continued) FAIR VALUE Food - 4.05% McCormick & Co., Inc. $ Sysco Corp. Whole Foods Market, Inc. (a) Gas - 1.03% National Fuel Gas Co. Healthcare - Products - 2.44% CR Bard, Inc. Johnson & Johnson Medtronic, Inc. Insurance - 0.30% Marsh & Mclennan Cos., Inc. Internet - 4.16% Amazon.com, Inc. (a) Google, Inc - Class A (a) Iron/Steel - 1.06% Steel Dynamics, Inc. Machinery - Diversified - 3.26% Deere & Co. Roper Industries, Inc. Media - 3.22% DIRECTV - Class A (a) Walt Disney Co. Metal Fabricate & Hardware - 0.63% Precision Castparts Corp. Mining - 1.00% Freeport-McMoRan Copper & Gold, Inc. Miscellaneous Manufacturing - 4.01% 3M Co. Danaher Corp. Oil & Gas - 2.32% Apache Corp. Southwestern Energy Co. (a) Oil & Gas Services - 1.43% Cameron International Corp. (a) FMC Technologies, Inc. (a) Pharmaceuticals - 4.65% Abbott Laboratories Express Scripts, Inc. (a) Merck & Co., Inc. Retail - 8.07% GameStop Corp. - Class A (a) J. Crew Group, Inc. (a) Lowe's Cos., Inc. McDonald's Corp. Target Corp. Wal-Mart Stores, Inc. MONTEAGLE QUALITY GROWTH FUND SCHEDULE OF INVESTMENTS May 31, 2010 (Unaudited) SHARES COMMON STOCKS - 99.42% (continued) FAIR VALUE Semiconductors - 3.70% Broadcom Corp. $ Intel Corp. Microchip Technology, Inc. Silicon Laboratories, Inc. (a) Software - 5.46% Adobe Systems, Inc. (a) Microsoft Corp. Oracle Corp. Telecommunications - 4.26% American Tower Corp. (a) Cisco Systems, Inc. (a) QUALCOMM, Inc. Transportation - 0.83% United Parcel Service, Inc. Total Common Stocks (Cost $23,187,177) SHARES MONEY MARKET FUND - 0.53% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.26%(b)(Cost $134,542) $ Total Investments at Value - 99.95% (Cost $23,321,719) $ Other Assets in Excess of Liabilities, Net - 0.05% Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the rate at May 31, 2010, is subject to change and resets daily. The accompanying notes are an integral part of this schedule of investments. MONTEAGLE SELECT VALUE FUND SCHEDULE OF INVESTMENTS May 31, 2010 (Unaudited) SHARES COMMON STOCKS - 91.84% FAIR VALUE Aerospace & Defense - 2.84% Boeing Co. $ Lockheed Martin Corp. Auto Manufacturers - 2.76% PACCAR, Inc. Banks - 5.42% Bank of America Corp. Bank of New York Mellon Corp. Morgan Stanley Northern Trust Corp. Biotechnology - 0.99% Genzyme Corp. (a) Chemicals - 3.92% Ashland, Inc. Dow Chemical Co. Coal - 1.32% Peabody Energy Corp. Commercial Services - 1.24% Total System Services, Inc. Computers - 1.25% Cognizant Technology Solutions Corp. - Class A (a) Diversified Financial Services - 2.83% CME Group, Inc. NYSE Euronext Electric - 1.00% FirstEnergy Corp. Hand & Machine Tools - 1.30% Snap-On, Inc. Healthcare - Products - 1.08% Stryker Corp. Healthcare - Services - 5.60% UnitedHealth Group, Inc. WellPoint, Inc. (a) Housewares - 1.64% Newell Rubbermaid, Inc. Insurance - 2.93% Aflac, Inc. Assurant, Inc. Iron & Steel - 3.40% Allegheny Technologies, Inc. United States Steel Corp. Machinery - Construction - 1.86% Caterpillar, Inc. MONTEAGLE SELECT VALUE FUND SCHEDULE OF INVESTMENTS May 31, 2010 (Unaudited) SHARES COMMON STOCKS - 91.84% (continued) FAIR VALUE Machinery - Diversified - 3.78% Cummins, Inc. $ Deere & Co. Mining - 5.22% Alcoa, Inc. Freeport-McMoRan Copper & Gold, Inc. Titanium Metals Corp. (a) Miscellaneous Manufacturing - 2.75% General Electric Co. Honeywell International, Inc. Oil & Gas - 9.92% Chesapeake Energy Corp. ConocoPhillips Denbury Resources, Inc. (a) Devon Energy Corp. Hess Corp. Noble Corp. Rowan Cos., Inc. (a) Tesoro Corp. Transocean Ltd. (a) Oil & Gas Services - 4.78% Baker Hughes, Inc. Halliburton Co. Schlumberger Ltd. Smith International, Inc. Packaging & Containers - 1.20% Bemis Co., Inc. Pharmaceuticals - 4.58% Bristol-Myers Squibb Co. Merck & Co., Inc. Pfizer, Inc. Retail - 6.68% Kohl's Corp.(a) Starbucks Corp. Target Corp. Semiconductors - 6.21% Applied Materials, Inc. Intel Corp. MEMC Electronic Materials, Inc. (a) Texas Instruments, Inc. Telecommunications - 2.23% AT&T, Inc. QUALCOMM, Inc. Transportation - 3.11% CSX Corp. Norfolk Southern Corp. Total Common Stocks (Cost $7,547,626) MONTEAGLE SELECT VALUE FUND SCHEDULE OF INVESTMENTS May 31, 2010 (Unaudited) SHARES MONEY MARKET FUND - 8.03% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.26%(b)(Cost $709,705) $ Total Investments at Value - 99.87% (Cost $8,257,331) $ Other Assets in Excess of Liabilities, Net - 0.13% Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the rate at May 31, 2010, is subject to change and resets daily. ADR - America Depository Receipt. The accompanying notes are an integral part of this schedule of investments. MONTEAGLE VALUE FUND SCHEDULE OF INVESTMENTS May 31, 2010 (Unaudited) SHARES COMMON STOCKS - 94.17% FAIR VALUE Aerospace & Defense - 6.11% Goodrich Corp. $ Triumph Group, Inc. Chemicals - 7.37% Eastman Chemical Co. E.I. du Pont de Nemours & Co. Commercial Services - 1.78% SAIC, Inc. (a) Diversified Financial Services - 1.73% Legg Mason, Inc. Electric - 4.30% Duke Energy Corp. NRG Energy, Inc. (a) Engineering & Construction - 1.77% Shaw Group, Inc. (a) Insurance - 2.99% Aspen Insurance Holdings Ltd. Montpelier Re Holdings Ltd. Mining - 11.99% Alcoa, Inc. Barrick Gold Corp. Newmont Mining Corp. Vulcan Materials Co. Miscellaneous Manufacturing - 5.62% Eastman Kodak Co. (a) Trinity Industries, Inc. Oil & Gas - 5.98% Marathon Oil Corp. Transocean Ltd. (a) Oil & Gas Services - 3.22% Halliburton Co. Packaging & Containers - 1.88% Sonoco Products Co. Pharmaceuticals - 7.99% Bristol-Myers Squibb Co. Merck & Co., Inc. Pfizer, Inc. Retail - 9.40% Gap, Inc. Sears Holdings Corp. (a) Wendy's/Arby's Group, Inc. Semiconductors - 5.76% Amkor Technology, Inc. (a) Applied Materials, Inc. Intel Corp. MONTEAGLE VALUE FUND SCHEDULE OF INVESTMENTS May 31, 2010 (Unaudited) SHARES COMMON STOCKS - 94.17% (continued) FAIR VALUE Telecommunications - 9.11% Adaptec, Inc. (a) $ AT & T, Inc. Fairpoint Communications, Inc. (a) 11 Rogers Communications, Inc. - Class B Verizon Communications, Inc. Transportation - 7.17% CSX Corp. Tidewater, Inc. Total Common Stocks (Cost $12,192,963) SHARES MONEY MARKET FUND - 5.66% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.26% (b)(Cost $873,970) $ Total Investments at Value - 99.83% (Cost $13,066,933) $ Other Assets in Excess of Liabilities, Net - 0.17% Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the rate at May 31, 2010, is subject to change and resets daily. The accompanying notes are an integral part of this schedule of investments. MONTEAGLE INFORMED INVESTOR GROWTH FUND SCHEDULE OF INVESTMENTS May 31, 2010 (Unaudited) SHARES COMMON STOCKS - 20.08% FAIR VALUE Computers - 5.11% Apple, Inc. (a) $ SanDisk Corp. (a) Home Furnishings - 2.67% Temper-Pedic International, Inc. (a) Internet - 4.74% NetFlix, Inc. (a) Mining - 3.76% Goldcorp, Inc. Newmont Mining Corp. Pan American Silver Corp. Retail - 1.89% Chipotle Mexican Grill, Inc. (a) Toys/Games/Hobbies - 1.91% Hasbro, Inc. Total Common Stocks (Cost $4,339,379) SHARES EXCHANGE-TRADED FUNDS - 58.76% FAIR VALUE ProShares Ultra Dow30 $ ProShares Ultra QQQ (a) ProShares Ultra Russell2000 ProShares Ultra S&P500 Total Exchange-Traded Funds (Cost $14,300,735) SHARES MONEY MARKET FUND - 31.02% FAIR VALUE Fidelity Institutional Money Market Fund Class I, 0.26% (b)(Cost $7,709,245) $ Total Investments at Value - 109.86% (Cost $26,349,359) $ Liabilities in Excess of Other Assets, Net - (9.86)% ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the rate at May 31, 2010, is subject to change and resets daily. ADR - America Depository Receipt. The accompanying notes are an integral part of this schedule of investments. MONTEAGLE FUNDS NOTES TO SCHEDULES OF INVESTMENTS — May 31, 2010 (Unaudited) 1. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of the Funds’ significant accounting policies.The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Securities Valuation — Equity securities, including common stocks and exchange-traded funds, held by the Funds for which market quotations are readily available are valued using the last reported sales price or the official closing price provided by independent pricing services as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) on each Fund’s business day.If no sales are reported, the average of the last bid and ask price is used.If no average price is available, the last bid price is used.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy described below.When an equity security is valued by the independent pricing service using factors other than market quotations or the market is considered inactive, they will be categorized in level 2. Fixed income securities such as corporate bonds, municipal bonds, and U.S. government and agency obligations, when valued using market quotations in an active market, are categorized as level 1 securities.However, fair value may be determined using an independent pricing service that considers market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and other reference data. These securities would be categorized as level 2 securities. The fair value of mortgage-backed securities is estimated by an independent pricing service which uses models that considerinterest rate movements, new issue information and other security pertinent data. Evaluations of tranches (non-volatile, volatile, or credit sensitive) are based on interpretations of accepted Wall Street modeling and pricing conventions. Mortgage-backed securities are categorized in level 2 of the fair value hierarchy described below to the extent the inputs are observable and timely. In the absence of readily available market quotations, or other observable inputs, securities are valued at fair value pursuant to procedures adopted by the Board of Trustees and would be categorized as level 3. Money market funds are valued at their net asset value of $1.00 per share and are categorized as level 1.Securities with maturities of 60 days or less may be valued at amortized cost, which approximates fair value and would be categorized as level 2. The ability of issuers of debt securities held by the Funds to meet their obligations may be affected by economic and political developments in a specific country or region. In accordance with the authoritative guidance on fair value measurements and disclosure under GAAP, ASC 820 (formerly FASB Statement No. 157), the Fund discloses fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price).Accordingly, the fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3).The three levels of the fair value hierarchy under ASC 820 are described below: • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs • Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. MONTEAGLE FUNDS NOTES TO SCHEDULES OF INVESTMENTS — May 31, 2010 (Unaudited) 1. SIGNIFICANT ACCOUNTING POLICIES (continued) The following is a summary of the inputs used to value the Funds’ investments at fair value as of May 31, 2010: Fixed Income Fund Security Classification(a) Level 1 (Quoted Prices) Level 2 (Other Significant Observable Inputs) Totals U.S. Government and Agency Obligations $ — $ $ Corporate Bonds Mortgage-Backed Securities — Municipal Obligations — Money Market Funds — Totals $ $ $ Quality Growth Fund Security Classification(a) Level 1 (Quoted Prices) Level 2 (Other Significant Observable Inputs) Totals Common Stocks(b) $ $ — $ Money Market Funds 134,542 — 134,542 Totals $ $ — $ Select Value Fund Security Classification(a) Level 1 (Quoted Prices) Level 2 (Other Significant Observable Inputs) Totals Common Stocks(b) $ $ — $ Money Market Funds — Totals $ $ — $ MONTEAGLE FUNDS NOTES TO SCHEDULES OF INVESTMENTS — May 31, 2010 (Unaudited) 1. SIGNIFICANT ACCOUNTING POLICIES (continued) Value Fund Security Classification(a) Level 1 (Quoted Prices) Level 2 (Other Significant Observable Inputs) Totals Common Stocks(b) $ $ — $ Money Market Funds — Totals $ $ — $ Informed Investor Growth Fund Security Classification(a) Level 1 (Quoted Prices) Level 2 (Other Significant Observable Inputs) Totals Common Stocks(b) $ $ — $ Exchange-Traded Funds — Money Market Funds — Totals $ $ — $ (a) As of and during the period ended May 31, 2010, the Funds held no securities that were considered to be “Level 3” securities (those valued using significant unobservable inputs). Therefore, a reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining fair value is not applicable. (b) All common stocks held in the Funds are Level 1 securities. For a detailed break-out of common stocks by major industry classification, please refer to the Schedules of Investments. 2. TAX MATTERS The following information is based upon the federal income tax cost of the investment securities as of May 31, 2010: Gross Gross Net Unrealized Unrealized Unrealized Fund Cost Appreciation Depreciation Appreciation Fixed Income Fund $ $ $ ) $ Quality Growth Fund ) Select Value Fund ) Value Fund ) Informed Investor Growth Fund ) MONTEAGLE FUNDS NOTES TO SCHEDULES OF INVESTMENTS — May 31, 2010 (Unaudited) 2. TAX MATTERS (continued) The difference between the federal income tax cost of portfolio investments and the financial statement cost for Quality Growth Fund and Informed Investor Growth Fund is due to certain timing differences in the recognition of capital losses under income tax regulations and accounting principles generally accepted in the United States of America. These “book/tax” differences are temporary in nature and are due to the tax deferral of losses on wash sales. 3. SECTOR RISK When the Funds emphasize one or more economic sectors, it may be more susceptible to the financial, market, or economic events affecting the particular issuers and industries in which they invest than funds that do not emphasize particular sectors. The more a fund diversifies, the more it spreads risk and potentially reduces the risks of loss and volatility. Item 2. Controls and Procedures. (a) The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”)) were effective, as of a date within 90 days of the filing date of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes to the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) A certification for the Principal Executive Officer of the registrant is attached hereto as part of EX-99.cert. (b) A certification for the Principal Financial Officer of the registrant is attached hereto as part of EX-99.cert. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Monteagle Funds By: /s/ Paul B. Ordonio Name: Paul B. Ordonio Title: President Date: July 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Paul B. Ordonio Name: Paul B. Ordonio Title: President Date: July 27, 2010 By: /s/ Larry E. Beaver, Jr. Name: Larry E. Beaver, Jr. Title: Treasurer Date: July 27, 2010
